Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 18, 2019

                                      No. 04-18-00990-CV

                                     IN RE TBT, ET AL.,

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 17-2619-CV-C
                   Honorable Thomas Nathaniel Stuckey, Judge Presiding


                                         ORDER
        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. Appellant’s brief was originally due to be filed on January 17, 2019. On January 16, 2019,
appellant filed a motion requesting a twenty-day extension of time to file the brief.

         The disposition of this appeal is governed by the standards set forth in Rule 6.2 of the
Texas Rules of Judicial Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this appeal is
required to be brought to final disposition within 180 days of the date the notice of appeal is
filed. Id.

       The motion is GRANTED, and appellant’s brief must be filed no later than February 6,
2019. Given the time constraints governing the disposition of this appeal, further requests for
extensions of time will be disfavored.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of January, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court